      Case 1:20-cv-08130-LTS-BCM Document 11 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JENISA ANGELES, on behalf of herself and all                                   2/24/21
others similarly situated,
                                                          20-CV-8130 (LTS) (BCM)
               Plaintiff,
       -against-                                          ORDER
BETTERIDGE JEWELERS, INC.,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       An affidavit of service states that plaintiff served Betteridge Jewelers, Inc. with process

on January 19, 2021. (Dkt. No. 9.) Pursuant to Fed. R. Civ. P. 12(a)(1)(A), defendant's answer

was due February 9, 2021. Defendant has neither appeared nor responded to the complaint. No

later than March 10, 2021, plaintiff shall inform the Court whether the parties have extended

defendant's time to respond, or whether plaintiff intends to request a certificate of default.

Plaintiff promptly shall serve this Order on defendant.

Dated: New York, New York
       February 24, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
